10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 46 Filed 09/29/20 oft = fy

SEP 2 9 2020
UNITED STATES DISTRICT COURT 9 Gtlak, us. district court
sy

BSTERN DISTRICH OF ALIFORNIA
FOR EASTERN DISTRICT OF CALIFORNIA =the

 

GARRISON JONES
Plaintiff No: 2:19-CV-02374 KJM-EFB

Vv.
VELOCITY TECHNOLOGY
SOLUTIONS LLC

|

 

NOTICE TO COURT
NO REPONSE FROM DEFENDANTS
Plaintiff Garrison Jones does hereby notify the court that on September 8, 2020 he
sent a letter via USPS first class mail to defendants to initiate and comply with the

courts order of August 31, 2020.

It is apparent based on recent past history that the defendants do not plan or having
any intention on complying with the courts order but is seeking alternate
ways/methods of avoiding litigation by frivolously attacking everything except the

facts that surround the violation of the law and FMLA by their clients..

Date September 24, , 2020

A

Garrison Jones (Plaintiff Pro Se)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02374-KJM-JDP Document 46 Filed 09/29/20 Page 2 of 5

P.O. Box 188911
Sacramento, California 95818
Garrison.jones(@outlook.com

 

 
Case 2:19-cv-02374-KJM-JDP Document 46 Filed 09/29/20 Page 3 of 5

September 8, 2020

Velocity Technology Solutions
1901 Roxborough Rd
Charlotte, North Carolina 28211

Re: Compliance with court order

I am contacting your organization to begin compliance with the enclosed court
order from case number 2:19-cv-02374 KJM-EFB.

Please contact me via email at garrison jones @oulioe..com upon receipt of this
letter to begin to complete the court-mandated tasks.

 

Regards

Garrison Jones
Case 2:19-cv-02374-KJM-JDP Document 46 Filed 09/29/20 Page 4of5

, | mailed first class USPS to Defendants Velocity Technology Solutions
et al at 1901 RoxBorough Road Charlotte, North Carolina 28211
served the following document(s) on the attached service list:

Motion for for Appointment of counsel
Notice of Motion to Dismiss Intent to respond
Notice to court No response from Defendants

Date September 29, 2020

I am the plaintiff in the above case appearing Pro Se.

I do hereby affirm that I am the plaintiff in the above-mentioned case
appearing Pro Se and that on September 29, 2020 I sent via USPS first
class mail | a copy of said motion to defendants Velocity Technology
Solutions et al at 1901 Roxborough Road Charlotte, North Carolina
28211

DATE September 29, 2020
Case 2:19-cv-02374-KJM-JDP Document 46 Filed 09/29/20 Page 5of5

Garrison Jones

P.O. Box 188911

Sacramento, California 95818
Jarson jomes‘diouviook com

PLAINTIFF

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
GARRISON JONES
Plaintiff,
V

VELOCITY TECHNOLOGY SOLUTIONS,
INC.; Case No. 2:19-cv-02374-KJM-EFB

September 29, 2020
CERTIFICATE OF SERVICE

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

GARRISON JONES
Plaintiff,

V.
VELOCITY TECHNOLOGY SOLUTIONS,
INC

OBJECTIONS TO MAGISTRATE JUDGE’S FINDINGS AND
RECOMMENDATIONS OF August 12, 2020

3

Complaint Filed: November 25, 2019

Trial Date: None Set

Judge: Hon. Edmund F. Brennan
